Opinion issued
December 3, 2009

 
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-07-01044-CR
 





















 

FELIX MICHAEL KUBOSH, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 904736-A/Z
 
 

MEMORANDUM OPINION
 
          The
parties have filed a joint motion to dismiss this appeal.  No opinion has issued.  Accordingly, we reinstate this case, which
was previously abated, grant the parties’ motion, and dismiss the appeal.  Tex.
R. App. P. 42.1(a)(2).
          All
other pending motions in this appeal are overruled as moot.  The Clerk is directed to issue the mandate
within 10 days of the date of this opinion. 
Tex. R. App. P. 18.1.
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Bland and Massengale.